Citation Nr: 1409776	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-27 136	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected residuals of a right ankle injury, to include on an extraschedular basis.

2.  Entitlement to an effective date prior to November 21, 2007 for entitlement to a compensable evaluation for service-connected residuals of a right ankle injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to an effective date prior to November 22, 2005 for service connection for residuals of a right ankle injury has been raised by the Veteran in his June 2010 substantive appeal but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board also does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The Veteran served on active duty from July 1969 to July 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which granted a 20 percent rating for residuals of a right ankle injury effective November 21, 2007. 

The Veteran testified at a personal hearing before the undersigned sitting at the RO in May 2011, and a transcript of the hearing is of record.

The issue of entitlement to a rating in excess of 20 percent for service-connected residuals of a right ankle injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A November 2006 rating decision granted service connection for residuals of a right ankle injury and assigned a noncompensable rating effective November 22, 2005; the Veteran did not timely appeal this action.

2.  A claim for an increased rating for service-connected residuals of a right ankle injury was received by VA on July 31, 2009; a September 2009 rating decision granted a 10 percent rating for residuals of a right ankle injury effective November 21, 2007, and a May 2010 rating decision granted a 20 percent rating for residuals of a right ankle injury effective November 21, 2007.  


CONCLUSION OF LAW

The criteria for an effective date earlier than November 21, 2007 for the assignment of a 20 percent rating for service-connected residuals of a right ankle injury have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.160(c), 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2012).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issue decided herein. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in August 2009, prior to adjudication, which informed him of the requirements related to effective dates.  

In accordance with the requirements of VCAA, the August 2009 letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No additional private evidence was subsequently added to the claims file after the August 2009 letter.  

VCAA requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2012).  The Board concludes an examination is not necessary in connection with this earlier effective date claim, because the examination could not show evidence of the Veteran's past disability. 

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided on appeal.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his May 2011 hearing.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).

As part of its present decision, the Board has reviewed the record in regard to whether the Veteran was afforded his due process rights in the development of evidence through testimony.  At the May 2011 hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript reveals an appropriate colloquy between the Veteran and the undersigned, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (relative to the duty of hearing officers to suggest the submission of favorable evidence).  The transcript also reflects that the undersigned conducted the hearing in accordance with the statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), as recently explained by the Court in Bryant v. Shinseki, 23Vet. App. 488 (2012).


Analysis of the Claim

The Veteran and his representative have contended that an effective date prior to November 21, 2007 is warranted for the grant of a 20 percent rating for residuals of a right ankle injury because the symptomatology of the disability has been significant throughout the appeal period.   

The law with regard to determining the effective date of an increased evaluation is set forth in 38 U.S.C.A. § 5110(a), (b)(2) (West 2002) and 38 C.F.R. § 3.400(o) (2013).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of such award "shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by the regulation, which provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r) (2013).

An exception to that general rule applies under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In that circumstance, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997); VAOPGCPREC 12-98; 63 Fed. Reg. 56704 (1998).  The term "increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 means an increase to a higher disability level.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

The date of entitlement to an award of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).
The Veteran was separated from military service on July 27, 1971.  A claim for service connection for a right ankle disability was received by VA on July 13, 1973.  Service connection for right ankle disability was denied by rating decision in September 1973, and a notice of this action was sent to the Veteran later in September 1973.  The next correspondence received by VA from the Veteran was an application for compensation received by VA on November 22, 2005.  A November 2006 rating decision granted service connection for residuals of a right ankle disability and assigned a noncompensable rating effective November 22, 2005.  The Veteran was notified of this decision by letter later in November 2006.  The next correspondence received from the Veteran related to the right ankle was a July 2009 statement requesting a reevaluation of his right ankle disability.  A September 2009 rating decision granted a 10 percent rating for residuals of a right ankle injury effective November 21, 2007, which is the date of a treatment record showing arthritis of the right ankle.  The Veteran timely appealed this action, and a May 2010 rating decision granted a 20 percent rating effective November 21, 2007.

An NOD is a written communication from a claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  A liberal standard is applied in determining whether a communication constitutes a NOD.  While special wording is not required, the communication in question must at least refer to the rating decision in question and must be in terms which can be construed reasonably as disagreement with that determination and a desire for appellate review.  Thus, an NOD relates to a specific adjudicative determination on a specific date.  38 C.F.R. § 20.201 (2012); See also Gallego v. Principi, 283 F.3d 1309, 1313-15 (Fed. Cir. 2002) (upholding the validity of the regulatory requirement that an NOD include "terms that can be reasonably construed ... as a desire for appellate review"); Stokes v. Derwinski, 1 Vet. App. 201, 203 (1991). 

In Gallegos, the Federal Circuit explained that a valid NOD must (1) express disagreement with a specific determination of the agency of original jurisdiction; (2) be filed in writing; (3) be filed with the RO; (4) be filed within one year after the date of mailing of notice of the RO's decision, and; (5) be filed by the claimant or the claimant's representative.  See Gallegos, 283 F.3d at 1309.  The actual wording of the communication and the context in which it was written determines whether a written communication constitutes a valid NOD.  Jarvis v. West, 12 Vet. App. 559, 561 (1999). 

In this case, there is no evidence that the Veteran timely appealed either the September 1973 or the November 2006 rating decisions.  The Veteran's next claim was received by VA in July 2009.  The first rating decision for which there is a notice of disagreement is dated in September 2009.  The Board would point out that even though the effective date for an increased rating is normally the later of the date of receipt of claim or the date entitlement arose, the Veteran was assigned a 20 percent rating for his residuals of a right ankle injury effective November 21, 2007, which is earlier than the July 2009 date of claim.  Consequently, an effective date prior to November 21, 2007 for a rating of 20 percent for residuals of a right ankle injury is not warranted.  

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An effective date prior to November 21, 2007 for the assignment of a 20 percent rating for service-connected residuals of a right ankle injury is denied.


REMAND

The Veteran testified on page 24 of the transcript of his May 2011 hearing that he had recently had an X-ray of the right ankle, which does not appear to be of record.  Additionally, he reported in an April 2011 VA treatment record that he had increased pain and instability of the right ankle, with frequent rolling of the ankle lateraly and falling.  Although the Veteran is currently assigned the maximum 20 percent rating for loss of motion of the ankle under 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2013), a higher rating can be assigned for ankylosis of the ankle under 38 C.F.R. § 4.71a, Diagnostic Code 5270 (2013) or on an extraschedular basis under 38 C.F.R. § 3.321(b)(1) (2013).  The Board would also note that the most recent VA evaluation for compensation purposes was in May 2010, which is more than three and a half years earlier, when the examiner noted that the veteran's right ankle disability involved severe osteoarthritis and lateral instability and had a significant effect on his usual occupation as a self-employed contractor.

Based on the above, the Board finds that additional development is warranted prior to final adjudication of the increased rating issue on appeal.  Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must contact the Veteran and request that he provide the names, addresses, and dates of treatment of all health care providers, both VA and non-VA, who have treated him for right ankle disability since April 2011, the date of the most recent medical evidence of record, to include the date of any X-rays of the knee.  The AMC/RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the AMC/RO.  If, after making reasonable efforts to obtain named records the AMC/RO is unable to secure same, the AMC/RO must notify the Veteran and (a) identify the specific records the AMC/RO is unable to obtain; (b) briefly explain the efforts that the AMC/RO made to obtain those records; (c) describe any further action to be taken by the AMC/RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his agent must then be given an opportunity to respond.  
2.  The AMC/RO must then schedule the Veteran for an appropriate examination to determine the current nature and severity of his service-connected residuals of a right ankle injury.  The claims folder, including a copy of this remand, and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  After reviewing the claims files and examining the Veteran, the examiner must provide the current symptomatology and severity of the Veteran's right ankle disability.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  All indicated tests and studies must be accomplished.  A complete rationale for all opinions must be provided.  The report prepared must be typed.

3.  The AMC/RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.158, 3.655 (2013).

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the issue on appeal must be readjudicated.  If an increased evaluation cannot be provided under the rating schedule, the AMC/RO should forward the claims file to the Director of the VA Compensation Service for a determination of whether a higher rating is warranted for the Veteran's residuals of a right ankle injury on an extraschedular basis under the provisions of 38 C.F.R. § 3.321(b)(1).  If a determination remains adverse to the Veteran, the Veteran and his representative will be provided a Supplemental Statement of the Case, which includes a summary of all pertinent evidence and legal authority, as well as the reasons for the decision.  The Veteran and his representative will be afforded a reasonable period in which to respond, and the record will then be returned to the Board for further appellate review, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


